Citation Nr: 0935198	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to exposure to radiation.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision, issued in 
July 2003, by the VA RO in Louisville, Kentucky.  During the 
course of his appeal, the Veteran was afforded a Decision 
Review Officer (DRO) hearing at the Louisville, Kentucky RO 
in February 2006, and a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2007.  Pursuant 
to 38 C.F.R. § 20.901(d) (2008), the Board obtained an 
advisory medical opinion from an independent medical expert 
in November 2008.  

This matter was most recently before the Board in February 
2009, when the claim was remanded to the VA RO in Louisville, 
Kentucky (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of the remand was to comply 
with the provisions of 38 C.F.R. §§ 20.800 and 20.1304(c) 
(2008), regarding the handling of additional evidence 
submitted after initiation of an appeal and the right to 
initial RO consideration of such evidence.  The Board notes, 
that the RO complied with the action ordered in the Board's 
February 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this regard, the RO readjudicated the 
Veteran's claim in consideration of all newly received 
evidence, and issued a supplemental statement of the case 
(SSOC), dated in August 2009, which confirmed the previous 
denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  CLL was not present in service or shown for many years 
thereafter, and CLL is not otherwise related to service, to 
include any in service exposure to radiation.  


CONCLUSION OF LAW

CLL was not incurred in or aggravated by service nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in April 2003, July 2006 and 
May 2009, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claim.  In particular, the July 2006 and May 2009 letters 
informed him as to disability ratings and effective dates.  
As noted above, the claim was last adjudicated via an SSOC in 
August 2009.  

As the July 2006 and May 2009 notice letters came after the 
initial adjudication of the claim, the timing of this notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in August 2009, after proper VCAA notice was provided and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records and private treatment 
records, and an independent medical opinion report.  Also of 
record and considered in connection with the appeal is 
hearing testimony from the Veteran and his spouse, along with 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.309(d) (2008).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2008).  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) (2008) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  CLL is not one of the diseases listed in 
3.309(d)(2).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  38 C.F.R. § 3.311 (b)(2) lists the following 
"radiogenic diseases" for the purposes of the section: (i) 
All forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  

The regulation also provides the regulatory time period when 
the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  
In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from CLL as 
the result of radiation exposure in service.  Specifically, 
he alleges exposure to "Radars" while performing his duties 
near an air control and warning radar system, while serving 
in Alaska, in 1956 and 1957, and in Washington, from 1958 to 
May 1960.  During his September 2007 hearing testimony, and 
in a December 2008 statement, the Veteran altered his 
assertions to include exposure due to working inside a 
"bubble" where the "Radar" was located.  These assertions 
are supported by oral testimony provided by the Veteran, his 
spouse, and his representative in his February 2006 DRO and 
September 2007 Travel Board hearings, and by written 
statements of the Veteran and his representative.  

Further, service personnel records indicate that the 
Veteran's military occupational specialty (MOS) was that of 
Communications Center Specialist, and confirm that he was 
stationed in Alaska, and in Washington, during the periods of 
time in question.  Notably, a request was made to the 
National Personnel Records Center (NPRC) to verify any 
exposure to radiation in service, the negative response for 
which is associated with the claims file.  There is no 
evidence of record to support the Veteran's assertion that he 
was exposed to ionizing radiation due to his military 
service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for CLL.  In particular, with 
respect to the provisions of 38 C.F.R. § 3.311, CLL is 
specifically excluded from the list of recognized radiogenic 
diseases in subsections 3.309(d)(2) or 3.311(b)(2).  See 
above.  However, 38 C.F.R. § 3.311(b)(4) requires that if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2) of 38 C.F.R. § 3.311, VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  Here, no competent scientific or 
medical evidence that the claimed disease is radiogenic has 
been provided.  

The Board notes that service treatment records, to include a 
May 1960 discharge examination, are negative for mention of 
any complaints of, symptoms of, diagnosis of, or treatment 
for any white blood cell disorder or cancer.  As indicated in 
private treatment records, dated from November 1999 to 
December 2008, the Veteran has a current diagnosis of CLL.  
As noted above, the Board finds that presumptive service 
connection is not for application in this case.  Moreover, 
there is no other basis on which to grant service connection 
for CLL, apparently first manifested approximately 39 years 
after he was discharged from service.  This is strong 
evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) and 38 C.F.R. § 3.311 (e)(5) (2008).  
Lastly, there is no competent and persuasive evidence of a 
nexus between the Veteran's current CLL and service.  

In conjunction with this appeal, an independent medical 
opinion was obtained in November 2008 from the New York 
University Cancer Institute.  Here, the physician noted a 
reported history of prolonged exposure to electro magnetic 
fields (EMF's) at radar installations during the Veteran's 
tour of duty from 1956 to 1960, which allegedly led to CLL to 
develop 39 years later.  The physician noted that this is a 
much longer latent period than most environmental exposures 
known to be associated with leukemia, and indicated that the 
Veteran's alleged exposure at these facilities was not 
monitored.  

The physician stated that CLL is the most common form of 
leukemia in the U.S., that incidents of occurrence increase 
with advancing age, and that this form of cancer is three 
times more common in men than in women; hence the development 
of CLL would not be unusual in a 70 year old man like the 
Veteran.  The physician cited to a 40 year follow-up study of 
forty thousand naval servicemen who were judged to have had 
high or low exposure to EMF's while on active duty, and no 
difference was found in the incidence of CLL in the two 
groups.  Moreover, it was determined that the death rate for 
all diseases was significantly less for both the low exposure 
(20% less) and the high exposure (35% less) groups than for 
the general U.S. male population.  The physician noted that 
the role of the non-ionizing radiation of electromagnetic 
fields in carcinogenesis or leukemogenesis is not proven and 
remains a controversial issue, and that whether the reported 
association of EMF exposure to the increased leukemia risk in 
epidemiologic studies is causal or coincidental is not known.  
The physician stated that there are no confirmatory studies 
in experimental systems which demonstrate a consistent 
reproducible effect of EMF on a biologic system or 
experimental animal.  However, a contradictory report in the 
New England Journal of Medicine showed no increased incidence 
of acute leukemia in children exposed to increased levels of 
EMF's.  

Notably, the physician referenced a report that suggests that 
the cancer risk for radar operators is increased, but the 
latency period was short in the small group of radar 
operators studied, and the numbers were too small to reach 
any firm conclusion.  The physician cited a National 
Institute of Environmental Health Sciences report on the 
health effect of exposure to Power Line Frequency Electric 
and Magnetic Fields, which recommended a "precautionary 
approach" when dealing with radio and microwave frequency 
radiation for the individual and the general population.  The 
physician concluded that, in the Veteran's case, the weight 
of available data suggests that the development of CLL was 
coincidental to his exposure to the ELF/EMF (Extremely Low 
Frequency/Electromagnetic Field) exposure involved in his 
duties as a radar technician.  However, the physician found 
that the possibility of a causal relationship cannot be 
entirely excluded nor can it be quantitated.  Finally, the 
physician opined that, based on these facts, there is less 
than 50 percent probability that CLL in this case was caused 
by radar exposure.  

The Board is aware of the fact that in his analysis, the 
physician misstated the Veteran's MOS by reporting that he 
worked as a radar technician.  However, the Board finds that 
this misstatement of fact has no bearing on the relevance of 
the report or on the physician's opinion, as he generally 
addressed the likelihood that any ELF/EMF exposure would 
cause CLL.  

The Board acknowledges private physician letters, dated in 
May 2003 and October 2006, which reflect findings of CLL, 
first diagnosed in 1999.  Both physicians generally 
speculated that the Veteran's cancer could be related to his 
reported in-service radiation exposure, and indicated that 
radiation's carcinogenic effects can present several years 
after exposure.  However, the Board notes, neither 
practitioner had the benefit of reviewing the Veteran's 
claims file or complete medical history prior to rendering an 
opinion.  Furthermore, these opinions are based solely upon 
reported in-service exposure to radar that has not been 
verified by evidence other than the Veteran's own statements.  
As such, the Board finds that such opinions are not 
persuasive, as they appear to be based solely on the 
Veteran's own reported history, and not on consideration of 
the actual, contemporaneous medical evidence which does not 
show a causal connection between reported radiation exposure 
and service.  The Board points out that, as a medical opinion 
can be no better than the facts alleged by the Veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  The Board notes that the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Finally, there is no additional evidence in support of the 
Veteran's claim other than his own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §  3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Veteran is not competent to determine the extent of any 
radiation exposure in service, nor is he competent to 
attribute his CLL to any alleged exposure to radiation in 
service.  As noted above, a VA examiner determined that the 
Veteran's current CLL is unrelated to any alleged radiation 
exposure.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for CLL, to include as 
due to radiation exposure, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for CLL, to include as due to radiation 
exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


